UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6718



GEORGE F. CAUSEY,

                                              Petitioner - Appellant,

          versus


HENRY DARGON MCMASTER, Attorney General for
South Carolina; WARDEN, Lieber Correctional
Institution,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (CA-04-843-2-08-AJ)


Submitted:   January 13, 2005              Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George F. Causey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            George F. Causey seeks to appeal the magistrate judge’s

report* recommending that his 28 U.S.C. § 2254 (2000) petition be

dismissed as successive. Rather than file objections to the report

and recommendation, that would be considered by the district court,

Causey    filed   a   notice    of   appeal.        This   court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders. 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).          The order Causey seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.    See Haney v. Addison, 175 F.3d 1217, 1219 (10th Cir. 1999)

(holding that absent both designation by the district court and

consent    of   the   parties    under   28    U.S.C.      §   636(c)   (2000),   a

magistrate      judge’s   recommendation       is   not    a   final    appealable

decision under 28 U.S.C. § 1291 (2000)).              Accordingly, we dismiss

the appeal for lack of jurisdiction.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED



     *
      The matter had been referred to the magistrate judge for a
recommendation under 28 U.S.C. § 636(b)(1)(B) (2000).

                                      - 2 -